Citation Nr: 1116256	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  06-26 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for right knee arthritis, to include as secondary to a service-connected right ankle disorder.

3.  Entitlement to an increased rating for a right ankle disorder, currently evaluated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

The issues of entitlement to service connection for right knee arthritis, to include as secondary to a service-connected right ankle disorder, and entitlement to an increased rating for a right ankle disorder, currently evaluated as 20 percent disabling are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The weight of the probative evidence of record shows that the Veteran's vertigo is related to active duty service.


CONCLUSION OF LAW

Vertigo was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim for entitlement to service connection for vertigo.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336- 37 (Fed. Cir. 2006).

The Veteran contends that he is entitled to service connection for vertigo.  During a May 2008 hearing before the RO and in a November 2009 hearing before the Board, the Veteran testified that he began experiencing dizziness and vertigo during active duty service and has continued to experience dizziness on an intermittent but continuous basis since that time.  During the May 2008 hearing before the RO, the Veteran reported that he had a problem with dizziness during service, which seemed similar to motion sickness.  He denied treatment during service, explaining that he could not stop doing his job because he was a little dizzy.  He stated that he continued to have problems with dizziness after service discharge, and that he self-medicated with Dramamine, an over-the-counter medication.  He noted that some days were really bad, while others were not so bad.  He indicated that his symptoms worsened significantly in 2004, and that he currently takes prescription medication, Antivert, for his dizziness.  During his November 2009 hearing before the Board, he testified that he first experienced dizziness in early 1969, and that he attributed it to motion sickness.  He reported that he took Dramamine for motion sickness during service and after service discharge.  He noted that, in approximately 2000, his dizziness worsened, and he began to fall occasionally.  He stated that he now takes Dramamine frequently, or else he cannot cross the room.  He reported that he began seeking medical treatment, and now takes a prescription medication, Antivert, for his dizziness.  He explained that he has had dizziness continuously but intermittently since service, noting that he could have a month with no episodes of dizziness, and then have three episodes in three days.

The Veteran's service treatment records are negative for any complaints or diagnoses of vertigo.  The Veteran's July 1966 entrance examination revealed that his eardrums, eyes, and ocular motility were normal.  The examination report did not comment on whether his ears were normal or abnormal.  In a report of medical history, completed at that time, the Veteran denied a history of dizziness and fainting spells.  The Veteran's August 1970 separation examination indicates that his ears, eardrums, ocular motility, and eyes were all normal on examination.

A March 2002 private treatment record notes the Veteran's complaints of feeling very dizzy since the prior Sunday with stiffness in his neck.  The diagnosis was tendonitis in the neck.  A July 2004 private treatment record also notes that the Veteran reported dizziness and headaches, as well as chest pain.  During an October 2004 VA audiological examination, the Veteran denied a history of vertigo.

Private medical treatment records from January 2006 through February 2006 also reveal the Veteran's complaints of dizziness.  In January 2006, the Veteran complained of constant roaring in his left ear, loss of hearing in the right ear, and dizziness.  He underwent an electronystagmography at that time, which indicated a central nervous system pathology to his complaints.  In February 2006, the Veteran complained of bilateral hearing loss and dizziness.  The diagnosis was benign paroxysmal positional vertigo.  A follow-up treatment record from February 2006 notes the Veteran's continued complaints of dizziness.  He also noted tinnitus and hearing loss.  The diagnosis was dizziness.  A February 2006 magnetic resonance imaging scan of the brain showed pan sinusitis, but was otherwise normal.

In a March 2006 statement, the Veteran reported that he had dizziness, which made him a danger to himself.  He noted that he took Antivert for his dizziness.  

In July 2006, the Veteran underwent a QTC examination.  The report notes the Veteran's complaints of dizziness.  He reported a history of noise exposure during military service, and stated that Meniere's disease was diagnosed 18 months earlier.  He explained that, during service, he had flight line responsibilities.  He also fired weapons without hearing protection.  After military service, he worked as a clerk for 14 years and as a counselor for 2 years.  Physical examination revealed the right and left auricles and the right and left external ears to be within normal limits.  There was hearing loss in both ears and the Veteran reported constant ringing.  The examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  The examiner stated that the Veteran's Meniere's disease "is not related to the initial noise exposure during military service."

In October 2006, the Veteran underwent a VA audiological examination.  The Veteran complained of bilateral hearing loss and tinnitus.  The VA examiner performed a physical examination, diagnosed bilateral hearing loss, and opined that the hearing loss beyond that identified in 2004 was attributable to the Veteran's Meniere's disease.  

The Veteran also underwent a VA ear disease examination in October 2006.  The report notes that Meniere's syndrome was recently diagnosed with worsening hearing loss, vertigo, and tinnitus.  The Veteran reported noise exposure during military service and complained of vertigo or imbalance with a May 2005 onset.  He noted relief with Antivert.  Physical examination of the ears revealed hearing loss but normal auricles.  External auditory canals were within normal limits, and tympanic membranes were pearly and mobile.  A Weber test was unheard and a Rinne test showed that air conduction was better than bone conduction.  Hallpike and Romberg tests were negative.  Examination of the neck showed no lymphadenopathy.  The diagnosis was strong indication of functional overlay, right greater than left, with responses too inconsistent for rating.  The VA examiner opined that the testing performed was inconclusive and could not confirm Meniere's type hearing loss.  The examiner noted that the Veteran denied vertigo during the 2004 VA examination, a usual symptom of Meniere's.

VA treatment records from 2007 note the Veteran's continued complaints of dizziness.  An April 2007 treatment record reflects that the Veteran had a history of Meniere's disease.  The diagnoses included Meniere's disease.  The physician noted that the Veteran was taking Antivert.  In May 2007, the Veteran complained of hearing loss, tinnitus, and dizziness.  He reported that he took Antivert every day to help with dizziness and balance issues.  A June 2007 record reflects that the Veteran called with complaints of worsening symptoms of vertigo.  He noted that he fell in his home that day, that he had popping sounds in his right ear, and that he was told by an outside physician that he had Meniere's syndrome.  Another June 2007 record reflects that the Veteran did not feel that he had optimal control of his Meniere's disease symptoms.  He reported that in 2002, he began to experience a spinning sensation which was intermittent, but became more consistent.  He noted that on some occasions, he had hearing loss lasting for five hours which gradually resolved over a two-day time span.  He stated that on many occasions, his hearing loss and dizziness would not be associated with each other.  Physical examination revealed the tympanic membranes, ear canals, nasal airways, oral cavity, pharynx, and neck to be unremarkable.  The pupils were somewhat constricted but symmetrical.  The diagnosis was bilateral sensorineural hearing loss.  The VA physician stated that Meniere's disease was a "reasonable working assumption" but that it would be important to rule out retrocochlear lesion.  

In March 2009, the Veteran underwent another VA audiological examination.  The VA examiner concluded that the Veteran's hearing loss was not the result of Meniere's disease, explaining that the configuration of hearing loss associated with Meniere's disease most often presents with a reverse slope hearing loss and word recognition scores poorer than would be predicted from puretone results, which was not the case with the Veteran's hearing loss.

In September 2010, the Veteran underwent a VA ear disease examination.  The Veteran complained of vertigo with onset in the late 1990's.  He reported that he had some dizziness after testing an ejection seat and forcefully shot up a 30 to 40 foot slide in late 1968.  He explained that he took Dramamine on an as needed basis, and continued to take Dramamine as needed after service discharge.  He explained that he only had "'light' dizzy spells after discharge until late 1990s."  He reported an onset of severe spinning sensation in the late 1990s lasting one to two minutes, which have continued since that time.  He noted that he now has one to two dizzy spells per day which last one to two minutes at a time.  The examiner noted that the Veteran had hypertension and cardiovascular disease.  The Veteran reported that he took Antivert for his dizzy spells.  He denied a history of trauma to the ear, neoplasm, ear pain, ear discharge, ear pruritis, and ear infection.  He noted a history of bilateral tinnitus beginning in 1969, a history of vertigo or dizziness beginning in 1968 which was not constant but occurred daily, a history of bilateral hearing loss which began in the late 1960s, and a history of balance or gait problems which began in 2000, 2001, or 2002, and which were constant.  The Veteran also described inservice noise exposure.  He reported that he was hospitalized for 286 days for benzene poisoning in 1987-1988, and that he was on medical disability from 1987 to 2000.  

Physical examination revealed that there was no auricle deformity, the external ear canal was normal, and there were no aural polyps.  The tympanic membrane was normal, the mastoids were normal, and there were no complications of ear disease or secondary conditions.  There was no evidence of middle or inner ear infection, but there was hearing loss.  There were no signs of a staggering gait or imbalance.  The cranial nerves were intact, and there was no nystagmus.  A finger-to-nose test and Romberg test were normal.  Gait was not unsteady when the Veteran walked up and down the hall.  The diagnoses were bilateral mainly high frequency sensorineural hearing loss and "[r]ecurrent episodes of dizziness (vertigo) of unknown etiology."  The VA examiner opined that the Veteran's dizziness was not related to his inner ear, and that whether the Veteran's current dizziness or vertigo was caused by or aggravated by his military service "would be a matter of pure speculation."  The examiner explained that the Veteran did not have significant dizziness or vertigo after discharge until 2000, and by this time, he had some cardiovascular disease which can cause dizziness.  The examiner also noted that the Veteran had been hospitalized for 286 days with Benzene poisoning, and that Benzene "is a hydrocarbon and is highly toxic to the central nervous system."  The examiner reported that there was no Meniere's disease found, but diagnosed tinnitus.

After a thorough review of the evidence of record, the Board concludes that service connection for vertigo is warranted.  There is evidence of current a diagnosis of vertigo.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Although the Veteran's service treatment records are negative for any complaints of or treatment for dizziness or vertigo during service, the Veteran has provided competent and credible testimony that he experienced dizziness during active duty service, and that he self-medicated his symptoms with Dramamine, an over-the-counter medication.  See Buchanan, 451 F.3d at 1336-37 (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Thus, the Veteran's lay testimony is credible evidence that he had dizziness during military service.

The Board acknowledges that the July 2006 QTC examiner found that the Veteran's Meniere's disease "is not related to the initial noise exposure during military service" and that the September 2010 VA examiner could not provide an opinion as to whether the Veteran's dizziness and vertigo were related to service without resorting to speculation.  However, the July 2006 examiner noted only that the Meniere's disease was diagnosed 18 months before, and did not take into consideration the Veteran's statements which indicate that he had symptoms of dizziness and vertigo which began during active duty service and continued, intermittently but continuously, since service discharge.  Thus, the Board affords little probative weight to the July 2006 examiner's opinion.  Further, the July 2006 examiner opined only that the Veteran's Meniere's disease was not related to his inservice noise exposure, and did not provide an opinion as to whether it is related to the symptoms of dizziness and vertigo that he experienced during service.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record).  The September 2010 VA examiner opined that the Veteran's dizziness was not related to his inner ear.  However, the examiner stated that he could not provide an opinion as to the etiology of the Veteran's vertigo without resorting to mere speculation.  

The Board finds that the Veteran's statements with respect to the history of his vertigo and dizziness to be credible to establish continuity of symptomatology since service discharge.  The Board acknowledges that there are some inconsistencies noted in the Veteran's statements with regard to the onset of his symptoms.  For example, in an October 2004 VA examination the Veteran denied vertigo, and during an October 2006 VA examination he reported a May 2005 onset of vertigo.  Nevertheless, during his May 2008 hearing before the RO, in his November 2009 hearing before the Board, and during his September 2010 VA examination, the Veteran explained that his symptoms of dizziness and vertigo began in the late 1960s during active duty service, but that they underwent a significant increase in severity in the early 2000s.  With regard to the October 2004 VA examination, the Board accords little weight to the Veteran's statement that he did not have a history of vertigo, as the medical evidence in the claims file contradicts that finding.  There are complaints of dizziness documented as early as March 2002 in the Veteran's claims file.  Similarly, as concerns his statement in October 2006 that he had a May 2005 onset of vertigo, the Board construes this statement as the Veteran indicating a more recent episode of vertigo or the worsening of his symptoms because, as noted, there are various complaints of dizziness documented in the claims file prior to May 2005.  On three separate occasions, the Veteran reported that his symptoms of vertigo began during military service, and that they continued after service discharge.  He explained that he was able to control the symptoms with over-the-counter medication until the early 2000s, when his symptoms suddenly worsened.  Thus, the Board finds the Veteran's explanation to be consistent with the medical evidence of record, and accepts these statements to establish a continuity of symptomatology since service discharge.  While the Veteran does not have the medical training required to make a diagnosis of vertigo, he has provided competent and credible lay observations of vertigo symptomatology which have occurred during service and in the period of time from service discharge through the present.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Barr, 21 Vet. App. at 305.  In that regard, although the Veteran may not have been able to diagnose his vertigo, he was able to identify symptoms, such as dizziness.  See Jandreau, 492 F.3d at 1377.  Thus, the Board accepts the Veteran's statements as competent and credible evidence that the Veteran has had vertigo symptomatology consistently since service discharge.  See Buchanan, 451 F.3d at 1337.

Accordingly, as there is evidence of inservice incurrence of dizziness, current diagnoses of vertigo, and continuity of symptomatology since service discharge, service connection for vertigo is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for vertigo is granted.


REMAND

A review of the Veteran's claims file reveals that the issues of entitlement to service connection for right knee arthritis and entitlement to an increased rating for a right ankle disorder are not ready for appellate disposition, as remand is required for the issuance of a statement of the case for each issue.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  

In a November 2009 rating decision, the RO denied service connection for right knee arthritis and granted an increased evaluation for a right ankle disorder.  In February 2010, the Board construed the Veteran's testimony during a November 2009 hearing as a notice of disagreement with regard to these two issues as well as a right hip disorder issue.  However, as the November 2009 rating decision was not issued until after the Veteran's testimony before the Board in November 2009 was provided, the Veteran's testimony could not be accepted as a notice of disagreement.  Accordingly, in June 2010, the Board vacated that portion of the February 2010 decision which remanded the issues of entitlement to service connection for right knee arthritis, entitlement to an increased rating for a right ankle disorder, and whether new and material evidence had been submitted to reopen the claim of entitlement to service connection for a right hip disorder, and directed the RO to provide the Veteran with a letter explaining that he had one year from the date of the letter to file a notice of disagreement with the RO's November 2009 decision.  The RO sent the Veteran this letter in July 2010.  A report of contact dated in August 2010 reflects that the Veteran wished to "reopen" his claim for "[r]ight [knee] and [r]ight [a]nkle due to a fall" explaining that "[t]his is a reopened claim from a previously VACATED Board decision."  As this appears to be in response to the RO's July 2010 letter providing the Veteran with instructions on how to file a notice of disagreement with regard to the RO's November 2009 rating decision, the Board construes the August 2010 report of contact as a notice of disagreement to the November 2009 rating decision which denied service connection for a right knee disorder and granted a 20 percent evaluation for a right ankle disorder, despite the statement that the Veteran wished to "reopen" his claims.  

Accordingly, as the Veteran has filed a notice of disagreement to the issues of entitlement to service connection for right knee arthritis and entitlement to an increased rating for a right ankle disorder, addressed in the November 2009 rating decision, the RO must issue a statement of the case with regard to these two issues.  


Accordingly, the case is remanded for the following action:

Appropriate action, including the issuance of a statement of the case and the notification of the Veteran's appellate rights regarding the issues of entitlement to service connection for right knee arthritis and entitlement to an increased rating for a right ankle disorder is necessary.  38 C.F.R. § 19.29 (2010).  The Veteran is reminded that, to vest the Board with jurisdiction over these issues, a timely substantive appeal to the November 2009 rating decision based on the letter dated in July 2010 must be filed.  If the Veteran perfects an appeal as to either of these issues, the same should be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


